Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00020-CV

                 Robert M. STONE, Raymond S. DeLeon, and John Salas,
                                    Appellants

                                            v.

                             THE CARLSON LAW FIRM,
                                    Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-16271
                       Honorable Karen H. Pozza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are taxed against appellants.

      SIGNED March 27, 2019.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice